 In the Matter of SIIELLMAR PRODUCTS CORPORATION, ' EMPLOYERandINTERNATIONAL PRINTING PRESSMEN AND ASSISTANTS UNION OFNORTH AMERICA, AFL, PETITIONERCase No. 8-RC-1048.-Decided December 11, 1950DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Bernard Ness, hearing officer.The hearing officer's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Murdock and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act. It converts and fabricates 'protective packaging material.2.The labor organizations involved claim to represent employeesof the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons :The Petitioner seeks a unit composed of all employees in the inkdepartment, with certain exclusions, contending that these employeesconstitute a craft group entitled to separate representation.TheUnited Paperworkers of America, Local 262, CIO, hereafter calledthe Intervenor, asserts that such employees are not a craft group andare part of an existing industrial unit.The Employer takes a neutralposition.Under the general supervision of the plant superintendent theplant operations are divided into departments, each of which has adepartment superintendent in charge.The ink department is com-posed of 35 employees in the following classifications : Head inkmatchers, ink matchers, ink mixers, ink mixers' helpers, and 1 ware-houseman.Due to fire hazard precautions, the ink department isseparated from most of the rest of the plant by a wall.The head ink matchers mix inks for color matching to customers'standards, aid and assist other ink department employees in the ink92 NLRB No. 121.639 64uDECISIONS OF NATIONAL LABOR RELATIONS BOARDmixing processes, and work with the planning department in ascer-taining the amount of ink for particular jobs.They spend about 75percent of their time, in other manufacturing departments assistingin problems connected with the use of ink.At all times they remainunder the supervision of the ink department superintendent.Theink matchers make up inks and blend colors for. manufacturing de-partments according to specified formulas.The ink mixers makebulk amounts of standard base inks according to simple formulas,and also mix pigments, extenders, and thinners.The ink mixers'helpers carry materials and act as servicemen to the mixers. Inaddition, they clean drums and other equipment in the ink depart-ment.The warehouseman operates the truck between the ink de-partment, the main plant, and the ink warehouse, delivering inkequipment between the departments.He also maintains inventoriesof inks for the ink department.No apprentice program exists in the plant for ink departmentemployees.The practice has been to hire helpers from outside .withno prior experience. It was testified that a helper may become a'satisfactory mixer within a period of 2 months, may progress froma mixer to a matcher in 2 months, .and from a matcher to a headmatcher in 3 months.Since 1941, the Intervenor has represented the ink departmentemployees as part of an industrial unit.These employees have been-covered in such a unit under contracts between the Intervenor and theEmployer, including a contract which expired on September 18,1950.We find that the employees sought to be separately represented bythe Petitioner are not craft employees.And we find no other basisfor their establishment as a separate unit, especially in view of thelong history of bargaining in an industrial unt.As we find the unitrequested in the petition to be inappropriate, we will order the peti-tion herein dismissed.ORDERIT IS HEREBY ORDEREDthat the petition in this proceeding be, andit herebyis, dismissed.